 Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 1 of 9 PageID 1




               IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

JUDE PRIME, on his own behalf and
on behalf of those similarly situated,

                Plaintiff,
                                           CASE NO.:
                    v.

PARADISE GRILLING SYSTEMS,
INC., a Florida Profit Corporation,

             Defendant.
____________________________________/

              COMPLAINT & DEMAND FOR JURY TRIAL

     Plaintiff, JUDE PRIME, on his own behalf and on behalf of others

similarly situated, by and through undersigned counsel, hereby brings this

action against the Defendant, PARADISE GRILLING SYSTEMS, INC., a

Florida Profit Corporation, (“Defendant”), for unpaid overtime compensation,

under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

This action is intended to include each and every Tile Cutter who worked for

the Defendants at any time within the past three (3) years.

                             NATURE OF SUIT

     The FLSA was passed by Congress in 1938. The principal congressional

purpose in enacting the FLSA was to protect all covered workers from

substandard wages and oppressive working hours, labor conditions that are
 Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 2 of 9 PageID 2




detrimental to maintenance of minimum standards of living necessary for

health, efficiency, and general well-being of workers. Barrentine v. Arkansas-

Best Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The

liquidated damage provision of the FLSA constitutes a congressional

recognition that failure to pay statutory minimum on time may be so

detrimental to maintenance of minimum standard of living necessary for

health, efficiency, and general well-being of workers and to the free flow of

commerce, that double payment must be made in event of delay in order to

insure restoration of worker to that minimum standard of well-being. Brooklyn

v. Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

                         JURISDICTION & VENUE

      1.    Defendant is a Florida profit corporation that operates and

conducts business in, among others, Orlando, Florida (Orange County) and is

therefore, within the jurisdiction of this Court.

      2.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. §1337 and the FLSA.

      3.    The venue of this Court over this controversy is proper based upon

the claim arising in Orange County, Florida.

                                   PARTIES

      4.    Plaintiff, JUDE PRIME, was an employee of the Defendant within

the last three (3) years for Defendant in Orlando, Florida (Orange County).


                                        2
 Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 3 of 9 PageID 3




      5.    Defendant is a private company which manufactures and sells

outdoor kitchens and grills.

      6.    Plaintiff brings a collective action to recover the unpaid wages

owed to him and all other similarly situated employees, current and former, of

Defendant’s who worked at PARADISE GRILLING SYSTEMS, INC., at any

time during the three-year period before this Complaint was filed up to the

present (“Class Members”). These Class Members should be informed of the

pendency of this action and apprised of their rights to join in the manner

envisioned by Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165 (1989) and its

progeny.

                        FACTUAL ALLEGATIONS

      7.    Plaintiff was hired on or about September 2019 as a Tile Cutter.

      8.    Plaintiff worked for Defendant from approximately September

2019 to present.

      9.    During Plaintiff’s employment, Plaintiff worked in excess of forty

(40) per work week during one or more work weeks. Specifically, Plaintiff

would work over 60 hours per week.

      10.   However, Plaintiff was not paid overtime compensation of one and

a half times his regular rate of pay per hour for overtime hours worked.




                                      3
 Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 4 of 9 PageID 4




      11.   As a result, Plaintiff should have received compensation at time

and one half his calculated regular rate of pay for all hours worked beyond the

forty (40) hours per week.

      12.   Upon information and belief, the records, to the extent any exist,

concerning the number of hours worked and amounts paid to Plaintiff are in

the possession and custody of Defendant.

      13.   Defendant’s failure and/or refusal to properly compensate Plaintiff

at the rates and amounts required by the FLSA were willful.

                                COVERAGE

      14.   At all material times relevant to this action (2019-2021),

Defendant was an enterprise covered by the FLSA, and as defined by 29 U.S.C.

§ 203(r) and 203 (s).

      15.   At all material times relevant to this action (2019-2021),

Defendant made gross earnings of at least $500,000 annually.

      16.   At all material times relevant to this action (2019-2021),

Defendant accepted payments from customers based on credit cards issued by

out of state banks.

      17.   At all material times relevant to this action (2019-2021),

Defendant routinely ordered materials or supplies from out of state.

      18.   At all material times relevant to this action (2019-2021),

Defendant had two (2) or more employees, including Plaintiff, engaged in


                                       4
 Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 5 of 9 PageID 5




interstate commerce, handling or otherwise working on materials that have been

moved in or produced for interstate commerce.

      19.    At all material times relevant to this action (2019-2021),

Defendant used U.S. mail to send and receive letters to and from other states.

      20.    At all times relevant to this action (2019-2021), Defendant failed

to comply with 29 U.S.C. §§ 201-209, because Plaintiff performed services for

Defendant for which no provisions were made by Defendant to properly pay

Plaintiff for those hours worked in excess of forty (40) within a work week.

       COUNT I - RECOVERY OF OVERTIME COMPENSATION

      21.    Plaintiff reincorporates and readopts all allegations contained

within Paragraphs 1 through 20 above.

      22.    Plaintiff is/was entitled to be paid time and one-half his regular

rate of pay for each hour worked in excess of forty (40) per work week.

      23.    During his employment with Defendant, Plaintiff regularly

worked overtime hours but was not paid time and one-half compensation for

the same. Specifically, Plaintiff worked approximately sixty (60) hours per

work week.

      24.    As a result of Defendant’s intentional, willful, and unlawful acts in

refusing to pay Plaintiff, time and one-half his regular rate of pay for each hour

worked in excess of forty (40) per work week in one or more work weeks,




                                        5
 Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 6 of 9 PageID 6




Plaintiff has suffered damages plus incurring reasonable attorneys’ fees and

costs.

         25.   As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

         26.   Plaintiff demands a trial by jury.

         WHEREFORE, Plaintiff demands judgment against Defendant for the

payment of all overtime hours at one and one-half his calculated regular rate

of pay for the hours worked by him for which Defendant did not properly

compensate him, liquidated damages, reasonable attorneys’ fees and costs

incurred in this action, and any and all further relief that this Court

determines to be just and appropriate.

                    COLLECTIVE ACTION ALLEGATIONS

         27.   As part of their regular business practices, Defendants have

intentionally, willfully and repeatedly harmed Plaintiff and Class Members by

engaging in a pattern, practice, or policy of violating the FLSA on a class wide

basis, as described above.

         28.   Although Defendants permitted and/or required Class Members to

work in excess of forty (40) hours per workweek, Defendants have denied them

full compensation for their hours worked over forty. Defendants have also

denied them full compensation at the federally mandated minimum wage rate.




                                           6
 Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 7 of 9 PageID 7




      29.   Class Members perform or have performed the same or similar

work as Plaintiff. In particular, Plaintiff and Class Members all worked as Tile

Cutters under the same conditions and subject to the same violations of the

FLSA.

      30.   Many Class Members regularly work or have worked in excess of

forty (40) hours during a workweek.

      31.   Class Members are not exempt from receiving overtime pay and/or

minimum wage at the federally mandated minimum wage rate under the

FLSA.

      32.   As such, Class Members are similar to Plaintiff in terms of job

duties, pay structure, and/or the denial of overtime and minimum wage.

      33.   Defendants’ failure to pay overtime compensation and hours

worked at the minimum wage rate required by the FLSA results from

generally applicable policies or practices and does not depend on the personal

circumstances of the Class Members.

      34.   The experiences of Plaintiff, with respect to their pay, are typical

of the experiences of Class Members.

      35.   The experiences of Plaintiff, with respect to their job duties, are

typical of the experiences of Class Members.

      36.   The specific job titles or precise job responsibilities of each Class

Member does not prevent collective treatment.


                                       7
 Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 8 of 9 PageID 8




      37.     All   Class    Members,   irrespective   of   their   particular   job

requirements, are entitled to overtime compensation for hours worked in

excess of forty during a workweek.

      38.     All   Class    Members,   irrespective   of   their   particular   job

requirements, are entitled to compensation for hours worked at the federally

mandated minimum wage rate.

      39.     Although the exact amount of damages may vary among Class

Members, the damages for Class Members can be easily calculated by a

formula. The claims of all Class Members arise from a common nucleus of facts.

Liability is based on a systematic course of wrongful conduct by Defendants

that caused harm to all Class Members.

      40.     The Plaintiff and the Class Members held the same job title: Tile

Cutter.

      41.     As such, the class of similarly situated Plaintiff is properly defined

as follows:

      The Class Members are all of Defendants’ current and
      former Tile Cutters who worked for Defendant in Florida
      at any time during the three (3) years before this Complaint
      was filed up to the present.

                            DEMAND FOR JURY TRIAL

       42.    Plaintiff demands a jury trial on all issues so triable against

Defendant.



                                          8
Case 6:21-cv-00648-CEM-DCI Document 1 Filed 04/13/21 Page 9 of 9 PageID 9




    Dated this 13th day of April, 2021.

                                   Respectfully submitted,

                                  s/Bruce A. Mount
                                  Anthony J. Hall
                                  FL Bar No. 40924
                                  Bruce Mount, Esq.
                                  FL Bar No. 88754
                                  THE LEACH FIRM, P.A.
                                  631 S. Orlando Avenue, Suite 300
                                  Winter Park, FL 32789
                                  Telephone: (407) 574-4999 ext. 412
                                  Facsimile: (833) 813-7512
                                  Email: ahall@theleachfirm.com
                                  Email: bmount@theleachfirm.com
                                  Email: yhernandez@theleachfirm.com

                                  Attorneys for Plaintiff




                                     9
